IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,105

                     TYRONE JAMAAL WILLIAMS, Appellant

                                             v.

                                THE STATE OF TEXAS

                  ON DIRECT APPEAL FROM CAUSE NO. 31293
                        IN THE 196TH DISTRICT COURT
                               HUNT COUNTY

       Per curiam.

                                         ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 196th District

Court of Hunt County, Cause No. 31293, styled The State of Texas v. Tyrone Jamaal

Williams. Appellant has filed in this Court a “Motion to Abate Appeal and Remand Case

for Completion of Appellate Record.”

       In his motion, appellant asks for the juror information cards and questionnaires to

be included in the appellate record. Appellant should first present his request for the
                                                                                    Williams – 2

disclosure of this information to the trial court. See TEX. CODE CRIM. PROC. Art. 35.29.

       Appellant also lists several items that he contends are missing from the appellate

record. Because the trial court is in a better position to determine the accuracy of the

record, we abate the appeal and remand this cause to the trial court to resolve this issue.

The trial court is directed to make findings of fact regarding whether the items in question

have been omitted from the record, and if so, whether they should be included. If the trial

court determines that certain items need not be included in the record, then the trial court

should state its reasons for making that determination. If the trial court determines that

any relevant items have been omitted from the clerk’s record or reporter’s record, then the

trial court shall direct the clerk and/or court reporter to prepare, certify, and file in this

Court a supplemental record containing the omitted items. See TEX. R. APP. P. 34.5(c)(1)

& 34.6(d).

       Appellant further asks us to “strike” the clerk’s record and reporter’s record that

have already been filed in this Court and to “instruct the trial court to have the District

Clerk and Court reporter create new records such that the entirety of the records correctly

reflect the events in chronological order of occurrence.” In addition, Appellant requests

that the district clerk be ordered to “provide . . . appellate counsel with copies of all

sealed and ex parte documents previously filed by the defense in the trial court” and to

“provide both . . . appellate counsel and . . . counsel for the State of Texas with copies of

documents filed under seal in the trial court but not filed ex parte[.]” We decline these
                                                                               Williams – 3

requests.

       The findings shall be made and any necessary supplements shall be filed within 30

days of the date of this order. Appellant’s brief will be due in this Court within 30 days

thereafter.

       IT IS SO ORDERED THIS THE 14th DAY OF DECEMBER, 2022.

Do not publish